Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.    NO restrictions warranted at initial time of filing for patent.

Priority
3.    Applicant claims domestic priority under 35 USC 119e to provisional application filed on 11/22/2019.
Information Disclosure Statement
4.    The information disclosure statement (IDS) submitted on 06/30/2020, 07/20/2020, 01/22/2021, 06/22/2021, and 08/30/2021, the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
5.    Applicant’s Oath was filed on 06/30/2020.

Drawings
6.    Applicant’s drawings filed on 06/30/2020 has been inspected and is in compliance with MPEP 608.01.
Specification
7.    Applicant’s specification filed on 06/30/2020 has been inspected and is in compliance with MPEP 608.02.
Claim Objections
8.    NO objections warranted at initial time of filing for patent.

Remarks
9.	Examiner request Applicant review relevant prior art under the conclusion of this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


10.	Claims 15-19 rejected under 35 U.S.C. 101 because the claim recites “a system” but as the system does not have a specific definition in the specification of having to include a piece of hardware, a reasonable interpretation of “system” is just a collection of elements, which could just be software elements and NOT include hardware.   For example the body of the claim recites a memory and processor which can be software like a cloud storage and virtual machine to direct the generating of recover datasets.”   It is noted “direct generating of recover datasets” reasonably interprets as a mental process of direct generating of recover datasets.   Absent evidence or a special 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claims 1-5, 7, 8, 10, 11, 13, and 15-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent No. 10810088 hereinafter Gu.

	As per claim 1, Gu discloses:
A method (Col. 1 Lines 35-40 “Embodiments of a system and method for dynamically adjusting a backup policy are provided.””)
comprising: 
directing, by a data protection system, a storage system to generate recovery datasets over time in accordance with a data protection parameter set, the recovery datasets usable to restore data maintained by the storage system to Col. 5 Line 56 – Col. 6 Lines 12 “In operation, the backup agent 140 can build a profile of preferred files for each user, based upon the user's backup and/or restore activities. A preferred file may be a file that is unique to the user. Any file that has been modified by the user may represent a preferred file. The backup agent 140 may interpret that a larger amount of modifications made by the user to a file indicates that the file is a preferred one. In some embodiments, an empty Word.RTM. document or a copied image may represent a baseline. Accordingly, any modification to the document or the image can represent a deviation away from the baseline. The backup agent 140 may calculate this deviation. The greater the deviation from the baseline, the backup agent 140 can interpret that the file is more preferred by the user. Based upon this calculation of the deviation, the backup agent 140 can generate a list of the most preferred files on the user's system and adjust backup policies based on these files. In some embodiments, the backup agent 140 can also interpret that a file that the user has downloaded or copied from another media or drive cannot be a preferred file. For preferred files, in some embodiments, the backup agent 140 can suggest that the user subscribe to multiple online backup service providers to backup these types of files, using the graphical user interface.” Also see Col. 6 Lines 13-32), 
determining, by a data protection system, that a storage system is possibly being targeted by a security threat (Col. 8 Line 63 – Col. 9 Line 12 “In an action 410, the dynamic backup policy generation system 100 may detect the usage pattern of the user. For example, as shown in FIG. 4B, which represents a 
and modifying, by the data protection system in response to the determining that the storage system is possibly being targeted by the security threat, the data protection parameter set for one or more of the recovery datasets (Col. 9 Lines 25- 33 “Referring back to FIG. 4A, the dynamic backup policy generation system 100 can adjust the backup policy based upon the user's profile, in an action 480. For example, as shown in FIG. 4D, which represents a flow diagram of a method for adjusting a backup policy of FIG. 4A (in accordance with some embodiments), the backup agent 140 can modify the backup policy based upon the user's profile to backup a select group of files at a higher frequency than other files, in an action 482.”)
	
	As per claim 2, Gu discloses:
Col. 6 Lines 13-32 and Col. 6 Line 51- Col. 7 Line 10 “The backup agent 140 may also track preferred files of the user based upon the type of files the user edits or restores over and above an average. In another embodiment, the backup agent 140 can detect whether a user mostly copies a set of images and videos from an external drive (like a camera or small phone); modifies these; and deletes the original transferred copies. The backup agent 140, for example, can further detect whether the user makes modifications and deletes a large percentage. For example, the backup agent 140 can detect that the user removes 90% of the original files after the user has modified the files it received from the external source. The backup agent 140 can adjust the backup policy 142, such that a backup is scheduled to wait the average time for the user to remove the original files before backing up the modified 10% of files. In one example, the backup agent 140 can detect the probability of an image file being modified or deleted after one hour. Accordingly, the backup agent 140 can adjust the backup policy 142 to only backup the image file after an hour has passed.”).  

As per claim 3, Gu discloses:
The method of claim 1, wherein: the data protection parameter set specifies a recovery dataset generation frequency that defines a frequency at which the recovery datasets are generated; and the modifying of the data protection parameter set comprises increasing the recovery dataset generation frequency (Col. 6 Line 51- Col. 7 Line 10 “The backup agent 140 may examine the user's usage profile and adjust the user's backup policy in the following areas. First, regarding high risk users, the backups having new updates may be backed up to a temporary location and overriding existing backups. After a predetermined period of time has passed, the new location can be merged back with the main version. When the user eventually requests a restore due to a security attack, the backup agent 140 can then discard the entire temporary area. Second, the backup agent 140 may adjust the backup frequency. For example, the backup agent 140 may adjust the backup policy to a slower frequency for users that always copy, modify and delete image files from external drives (i.e. backup once every couple of hours). Further, the backup agent 140 may adjust the time of the day. For example, the backup agent 140 may detect whether the user usually participates in a large amount of high risk activities in the morning when the user reads email, opens up attachments, and browser personal web sites. Accordingly, the backup agent 140 may adjust the backup policy to backup a predetermined set of files during the morning hours (e. g. 7 am-10 am). The backup agent 140 may also detect the presence of Virtual Private Network (VPN) and classify the user's activity as business. Thereby, the backup agent 140 may 

As per claim 4, Gu discloses:
The method of claim 1, wherein: the data protection parameter set specifies a remote storage frequency that defines a frequency at which a subset of recovery datasets in the recovery datasets are transmitted to a remote storage system connected to the storage system by way of a network; and the modifying of the data protection parameter set comprises modifying the remote storage frequency (Col. 6 Line 60 – 64 “For example, the backup agent 140 may adjust the backup policy to a slower frequency for users that always copy, modify and delete image files from external drives (i.e. backup once every couple of hours). .”) 

As per claim 5, Gu discloses:
The method of claim 1, further comprising: identifying, by the data protection system, an anomaly with respect to the storage system; wherein the determining that the storage system is possibly being targeted by the security threat is based on the identifying of the anomaly (Col. 6 Lines 33-50 “Upon detection of a level of risk associated with the user (based upon user's online browsing and block history), the backup agent 140 may also build the user's usage profile based upon the level of risk associated with a user. For example, if the user accesses a large amount of suspect web sites, clicks on a lot of bad 

	As per claim 7, Gu discloses:
The method of claim 1, further comprising performing, by the data protection system in response to the determination that the storage system is possibly being targeted by the security threat, an additional remedial action with respect to the storage system (Col. 6 Lines 33-50, backup and restore, and Fig. 4D element 486, Col. 9 Lines 25-62).  

	As per claim 8, Gu discloses:
The method of claim 7, wherein the performing of the additional remedial action comprises directing the storage system to transmit a recovery dataset included in the recovery datasets to a remote storage system for storage by the remote storage system (Col. 1 Lines 46-55 “Referring to FIG. 1, an exemplary Col. 9 Lines 4-6 “For example, as shown in FIG. 4B, which represents a flow diagram of a method for detecting a user's usage pattern of FIG. 4A (in accordance with some embodiments), the backup agent 140 may access the user's backup or restore activity, in an action 412.”).  

	As per claim 10, Gu discloses:
The method of claim 1, wherein the data protection system is implemented by a controller within the storage system (Fig. 1).  

As per claim 11, Gu discloses:
The method of claim 1, wherein the data protection system is implemented by a computing system communicatively coupled to the storage system by way of a network (Fig. 1).    

	As per claim 13, Gu discloses:
The method of claim 1, further comprising using, by the data protection system, at least one of the recovery datasets to restore the data maintained by Col. 5 Line 56 – Col. 6 Lines 12 and Col. 6 Lines 13-32) 

As per claim 15, the implementation of claim 1 will execute the system of claim 15. The claim is analyzed with respect to claim 1.
 
	As per claim 16, the claim is analyzed with respect to claim 2.
	
	As per claim 17, the claim is analyzed with respect to claim 3.

	As per claim 17, the claim is analyzed with respect to claim 4.

	As per claim 18, the claim is analyzed with respect to claim 5.

As per claim 20, the implementation of claim 1 will execute the non-transitory computer-readable medium (Gu Col. 2 Lines 11-15) of claim 20. The claim is analyzed with respect to claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

12.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of U.S. Publication No. 20180054454 hereinafter Astigarraga, and further in view of U.S. Patent No. 10503897 hereinafter Striem.

As per claim 6, Gu discloses:
The method of claim 5, wherein the identifying of the anomaly (Col. 6 Lines 33-50)

	Gu does not discloses:
determining that a total amount of read traffic and write traffic processed by the storage system during a time period exceeds a threshold, the read traffic representing data read from the storage system during the time period and the write traffic representing data written to the storage system during the time period; and determining, by the data protection system, that the write traffic is less compressible than the read traffic

	Astigarraga disclose:
determining that a total amount of read traffic and write traffic processed by the storage system during a time period exceeds a threshold, the read traffic representing data read from the storage system during the time period and the write traffic representing data written to the storage system during the time period (para 0056 “Additionally, as shown in FIG. 4, method 400 may proceed with Para 0057 “Further, in one embodiment, the baseline may have one or more associated temporal constraints. For example, the baseline may be linked to a predetermined time of day, day of the week, period of the year, etc. In another example, the baseline be linked to one or more holidays in one or more predetermined geographical areas (e.g., for North America, the day after Thanksgiving, Cyber Monday, black Friday week, etc.). In another embodiment, the baseline may be associated with one or more time and/or date based special rates.”); 
Therefore, it would have been obvious to one of ordinary skill in the art
before the effective filing date of the claimed invention to modify the method of
system and method for dynamically adjusting a backup policy of Gu to include determining that a total amount of read traffic and write traffic processed by the storage system during a time period exceeds a threshold, the read traffic representing data read from the storage system during the time period and the write traffic representing data written to the storage system during the time period, as taught by Astigarraga.


	Gu in view of Astigarraga does not disclose:
determining, by the data protection system, that the write traffic is less compressible than the read traffic

	Striem discloses:
determining, by the data protection system, that the write traffic is less compressible than the read traffic (Col. 2 Lines 26-45 “contrast to the above-described conventional operating system (OS) which is vulnerable to ransomware, improved techniques of operating a computer involve providing controls to an OS that monitor a rate at which commands in an operating system are performed. Along these lines, ransomware performs the OS commands it needs to control access to data files on a computer by performing those commands rapidly. In many cases, such rapid sequences of commands, e.g., read-copy-encrypt- delete, are performed much more rapidly than would be done by a typical user. Accordingly, the OS is then provided the capacity to monitor, e.g., a number of specified command sequences (e.g., read-copy-encrypt-delete) within some specified period of time (e.g., a minute, 5 minutes, an hour, or greater or less). If the number is greater than some threshold number, then the computer may take a remedial action such as issuing an alert to the user and/or  and limiting the rate of command performance, the computer is able to limit or stop a ransomware attack.”)
Therefore, it would have been obvious to one of ordinary skill in the art
before the effective filing date of the claimed invention to modify the method of system and method for dynamically adjusting a backup policy of Gu in view of Astigarraga to include determining, by the data protection system, that the write traffic is less compressible than the read traffic, as taught by Striem.
The motivation would have been to determining that the write traffic is less compressible than the read traffic in order to properly identify a ransomware attack.

13.	Claim 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of U.S. Publication No. 20180024893 hereinafter Sella.

As per claim 9, Gu discloses:
The method of claim 7, wherein the performing of the additional remedial action (Col. 6 Lines 33-50, backup and restore, and Fig. 4D element 486, Col. 9 Lines 25-62).  

	Gu does not disclose
additional remedial comprises providing a notification of the security threat

	Sella discloses: 
additional remedial comprises providing a notification of the security threat (para 0022 “System 1 may alert the backup user (and/or another user designated to receive the alert) via text message, email, instant message (IM) regarding the suspected ransomware infection. The alert may also include pertinent details such as, for example, specific files, file locations, applications, etc. suspected of being infected.”)
Therefore, it would have been obvious to one of ordinary skill in the art
before the effective filing date of the claimed invention to modify the method of system and method for dynamically adjusting a backup policy of Gu to include additional remedial comprises providing a notification of the security threat, as taught by Sella.
The motivation would have been to provide additional actions in view of a threat to properly mitigate any threat to a computing system.

As per claim 12, Gu discloses:
The method of claim 1, wherein the determining that the storage system is possibly being targeted by the security threat (Col. 6 Lines 33-50)

Gu does not disclose:
determining that a ransomware attack is possibly in progress against the storage system

Sella discloses: 
determining that a ransomware attack is possibly in progress against the storage system (para 0009 “A method for ransomware-aware file backup is implemented on a computing device and includes: backing up a target population of files from a target file location in a backup transaction, computing a backup delta score for the backup transaction, where the computing comprises comparing backup data from the backup transaction with backup data from a previous backup transaction, determining whether the computer backup delta score exceeds a pre-defined threshold; and upon the computed backup delta score exceeding the pre-defined threshold: determining that the backup transaction is indicative of a ransomware infection, and performing at least one counter-measure in response to the ransomware infection.”)
Therefore, it would have been obvious to one of ordinary skill in the art
before the effective filing date of the claimed invention to modify the method of system and method for dynamically adjusting a backup policy of Gu to include determining that a ransomware attack is possibly in progress against the storage system, as taught by Sella.
The motivation would have been to determine that a ransomware attack is possibly in progress in order to properly mitigate and remedy the attack.

14.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of U.S. Publication No. 20190042744 hereinafter Rajasekharan.

As per claim 14, Gu discloses:
The method of claim 1, wherein the determining that the storage system is possibly being targeted by the security threat is performed (Col. 6 Lines 33-50)

	Gu does not disclose
determining that the storage system is possibly being targeted by the security threat is performed while the recovery datasets are being generated

	   Rajasekharan discloses:
determining that the storage system is possibly being targeted by the security threat is performed while the recovery datasets are being generated (para 0017 “As is described in greater detail below, in at least some example embodiments, the backup/restore system 110, by way of a ransomware attack onset detection module 150 employed therein, may detect the onset of a ransomware attack at one or more of the client devices 120 using data normally generated or acquired during file backup operations, and may also facilitate a restore operation of the affected data prior to the onset of the attack.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of system and method for dynamically adjusting a backup policy of Gu to include determining that the storage system is possibly being targeted by the security threat is performed while the recovery datasets are being generated, as taught by Rajasekharan.
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No 20200019470 discloses on paragraph 0032 “The policy 124 may also specify a retention period for the backup data and may incorporate machine learning. The backup server 120 may be configured to learn over time how much data should be retained and for how long. For example, usage of the save sets in the storage 122 may be observed over a period of time. This allows a retention policy to be derived from actual use of the save sets or backups of the time series database.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GARY S GRACIA/Primary Examiner, Art Unit 2491